            Case 1:18-cv-11819-RA Document 52 Filed 12/28/20 Page 1 of 1
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 12/28/2020


 BRIAN COLEMAN

                                Plaintiff,

                           v.                                      No. 18-CV-11819 (RA)

 CITY OF NEW YORK, NYPD OFFICE                                             ORDER
 JOHANNY BEISSEL, OFFICERS JOHN AND
 JANE DOE #1-10

                                Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Brian Coleman brought this action against Defendants seeking damages pursuant to

42 U.S.C. §§ 1981, 1983, 1985, 1988, the United States Constitution, and the New York State

Constitution. On January 7, 2020, the Court granted the parties’ request to extend the time to

complete fact discovery by seven weeks, until April 30, 2020. On March 18, 2020, the Court granted

the parties’ subsequent request to stay this action until October 16, 2020 in light of the COVID-19

pandemic. On October 26, 2020, the Court again stayed the action due to the ongoing pandemic. As

of today’s date, the stay is lifted.

         No later than January 11, 2021, the parties shall submit a joint letter updating the Court as to

the status of the case and proposing next steps in this action.



SO ORDERED.

Dated:      December 28, 2020
            New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge
